Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The reply filed on 03/15/2021 is not fully responsive to the prior Office action because of the following omission(s) of matter(s): an election has not been made for each of the species identified in the Requirement for Restriction/Election dated 12/22/2020, reproduced below:
Additionally. Applicant must elect one of the following species:
(Cl) the area for heat withdrawal is the inner surface of the heater (e.g., claim 17)
(C2) the area for heat withdrawal is the outer surface of the cylindrical case (e.g., claim 19)

Additionally. Applicant must elect one of the following species:
(Dl) the catalyst is metallic (e.g., claims 14, 36)
(D2) the catalyst is ceramic (e.g., claim 38)

Applicant, in the reply filed 03/15/2021, states that Species A has been amended to claim only electric voltage and for Species B claims 21-23 further limit claim 20. This is found persuasive and examiner is withdrawing the restriction requirement for Species A and Species B. 
However, to be compliant with the lack of unity election requirement applicant is required to make an election for Species C and D. 
With regard to applicant’s statements regarding species C and D elections, claim 14 may be generic to species CI and C2 and rejoinder of non-elected species will considered upon allowance of a generic claim. Species elections are made in order to necessitate examination of 
With regard to the species D election applicant can be his/her own lexicographer however, applicant’s definition cannot be repugnant to that in the art. That is the standard definition of ceramic which is defined as inorganic and non-metallic material. Accordingly applicant is required to make an election for Species D. Applicant is required to identify the species ceramic or metallic material elected or state on the record that metallic and ceramic are obvious variants. 
A complete reply to a restriction requirement must include an election even if applicant traverses the requirement. A traverse is a request for reconsideration of a requirement to restrict that must include a written statement of the reasons for traverse, distinctly and specifically pointing out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The absence of any statement indicating whether the requirement to restrict is traversed or the failure to provide reasons for traverse will be treated as an election without traverse. See MPEP 818.01. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. See MPEP 818.01(a). 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408) 918-7563.  The examiner can normally be reached on Monday - Fridays, 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646